Strasburger & Price, LLP 720 Brazos Street, Suite 700 Austin, Texas 78701 December 28, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attention:Paul Monsour, Staff Attorney RE: Royale Energy, Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 15, 2012 File No. 000-22750 Dear Mr. Monsour: Our law firm represents Royale Energy, Inc.Confirming our telephone conversation yesterday, Royale Energy will respond to the staff’s comment letter dated December 18, 2012, regarding the above referenced filing, on or before January 11, 2013. Please contact me if you have questions or require additional information. Very truly yours, /s/ Lee Polson Lee Polson, Partner
